—Order, Family Court, New York County (Bruce Kaplan, J.), entered on or about November 28, 1995, which, inter alia, directed respondent to pay petitioner $2,450 per month in child support, and order, same court and Judge, entered on or about March 27, 1996, which confirmed the Hearing Examiner’s determination that petitioner had engaged in frivolous conduct and imposed sanctions therefor, unanimously affirmed, with costs.
Family Court’s calculation of child support properly applied Family Court Act § 413 (1), including the factors set forth in paragraph (f) (see, Matter of Cassano v Cassano, 85 NY2d 649). The court also properly denied petitioner’s motion to hold respondent in contempt and properly granted respondent’s cross motion to impose sanctions upon petitioner for frivolous motion practice (22 NYCRR 130-1.4). We have considered petitioner’s other arguments and find them to be without merit. Concur— Ellerin, J. P., Williams, Tom and Mazzarelli, JJ.